                                                                                     E-FILED
                                                       Monday, 27 January, 2020 08:51:17 AM
                                                                Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

LAUREN A. ESTON,                 )
                                 )
   Plaintiff,                    )
                                 )
        v.                       )               No. 18-cv-3300
                                 )
ANDREW SAUL , 1
                                 )
Commissioner of Social Security, )
                                 )
   Defendant.                    )

                                   ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

      This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 14). Judge Schanzle-Haskins recommends that this

Court deny Plaintiff Lauren Eston’s Brief in Support of Motion for

Summary Judgment (d/e 10), grant Defendant Commissioner of

Social Security’s Motion for Summary Affirmance (d/e 12), and

affirm the decision of the Defendant Commissioner.




1Andrew Saul has been appointed as Commissioner of Social Security. As
such, he is automatically substituted in as the property party defendant in this
case. See Fed. R. Civ. P. 25(d).

                                 Page 1 of 3
     Objections to the Report and Recommendation were due on or

before January 17, 2020. Neither party filed objections.

     Pursuant to Federal Rule of Civil Procedure 72(b)(3), the Court

Amay accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with

instructions.@ Fed. R. Civ. P. 72(b)(3). The Court reviews de novo

any part of the Report and Recommendation to which a proper

objection has been made. Fed. R. Civ. P. 72(b)(3). AIf no objection

or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.@ Johnson v. Zema Sys.

Corp., 170 F. 3d 734, 739 (7th Cir. 1999) (also noting that a party

who fails to object to the report and recommendation waives

appellate review of the factual and legal questions).

     Judge Schanzle-Haskins found the Administrative Law

Judge’s decision was supported by substantial evidence. Judge

Schanzle-Haskins addressed each of the issues raised by Plaintiff in

her Brief (d/e 10). After reviewing the record, the Report and

Recommendation, the parties’ Motions and memoranda, as well as

the applicable law, this Court finds no clear error.




                             Page 2 of 3
    IT IS THEREFORE ORDERED THAT:

    (1)   The Report and Recommendation (d/e 14) is

ADOPTED in its entirety.

    (2)   Plaintiff’s Brief in Support of Motion for Summary

Judgment (d/e 10) is DENIED.

    (3)   Defendant’s Motion for Summary Affirmance (d/e 12)

is GRANTED.

    (4)   The decision of the Commissioner is AFFIRMED.

    (5)   This case is CLOSED.

ENTERED: January 24, 2020

FOR THE COURT:

                                   s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH




                           Page 3 of 3
